Citation Nr: 1437073	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from October 1961 to August 1962, with additional Army Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a videoconference hearing in his January 2012 substantive appeal.  The Veteran was scheduled for a videoconference hearing in April 2012.  However, the Veteran subsequently canceled this hearing and requested that he be rescheduled for a different type of hearing.  Thus, he was rescheduled for an informal conference in September 2012.  The Veteran subsequently filed two additional substantive appeals, in December 2012 and January 2013 and indicated he wanted a videoconference hearing.  However, a telephonic record from May 2014 indicates that the Veteran canceled his hearing and requested the appeal proceed to the Board.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the July 2014 appellate brief, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied a service connection claim for bilateral hearing loss; the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the July 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss was not present until many years after service.  

4.  The probative evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for the submission of new and material evidence for service connection.  The RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2011 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the January 2011 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with claim of service connection for bilateral hearing loss in April 2011 and an addendum opinion was provided in October 2012.  The Board notes that, in each examination, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January 2010 VA PTSD examination report is adequate for the same foregoing reasons. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen his claim for service connection for hearing loss in September 2010.  In the May 2011 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  However, later, in three subsequent decisions, the RO made their decision on the merits of the Veteran's claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the July 2008 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss includes, in relevant part, private treatment records, lay statements, and VA examinations.  Treatment records received since that decision indicate that the Veteran's current hearing loss may be related to service.    

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The evidence submitted is indicative of a possible nexus between the Veteran's current hearing loss and his period of active duty; the evidence also provides information regarding continuity of symptomatology related to his bilateral hearing loss.  Thus, the Board finds that, in presuming their credibility, the evidence submitted since the last final denial is new and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his hearing loss is due to acoustic trauma that he experienced during service.  Specifically, he alleges that he was exposed to noise from tanks, personnel carriers, and trucks.  He also recounts an instance in the summer of 1962 when a tank backfired when he was standing next to the muffler.  He reported that his ears rang for a couple of days after that event.  (See September 2012 Informal Conference.) 

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss or ear trouble.  Multiple audiograms are available in his service treatment records, including records from September 1961 and May 1962. Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis. During the Veteran's examinations, the measure of pure tone threshold levels, in decibels, were as follows:


Sep. 1961


HERTZ



500
1000
2000
3000
4000
RIGHT
25 (10)
15 (5)
15 (5)
35 (25)
35 (30)
LEFT
30 (15)
30 (20)
 30 (20)
45 (35)
 35 (30)


May. 1962


HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10(0)
10 (0)
10 (5)
15 (10)
LEFT
15 (0)
10 (0)
 10 (0)
10 (0)
10 (5)

Additionally, the Board notes that on his report of medical history, dated September 1957, the Veteran reported a history of ear, nose, or throat trouble.  No details were provided.  However, on his September 1961 and May 1962 forms, he denied any such trouble.  The Veteran was not provided a separation examination in August 1962, but a signed affidavit from August 5, 1962 indicates that the Veteran reported no change in his medical condition since his last "final-type medical examination" that was provided in May 1962.  

The Veteran submitted a private treatment record from Dr. J.S. regarding his hearing loss claim.  The examiner reviewed the Veteran's military service record and medical examinations of record.  He discussed the September 1961 and May 1962 examinations and noted the differences between the two audiograms.  He opined that the September 1961 audiogram "might be a more true reflection" of the Veteran's hearing.  He reported that the Veteran's audiogram current hearing loss showed a "significant progression" of hearing loss in both ears, with a mild asymmetry "that is persistent throughout the years as was indicated " in the September 1961 audiogram.  He also noted a temporary "threshold shift" occurred during service.  He stated that the Veteran's current bilateral hearing loss is at least as likely a result of acoustic trauma that he was exposed to during his military service.  He conceded that the Veteran has had other post-military noise exposure as a mechanic and construction worker, but he opined that the Veteran's hearing loss originally began while he was in the military.

The Veteran was provided a VA audiological examination in April 2011.  The Veteran reported hearing loss that caused difficulty in understanding speech, particularly on the telephone, and he stated that he wears VA issued hearing aids at all times.  The Veteran reported being a mechanic while in service and stated that he was not provided hearing protection.  The Veteran was a self-employed carpenter after he was discharged and denied use of hearing protection.  Finally, the Veteran stated he has had recreational noise exposure in the form of snowmobiling.  An audiological examination was performed, with puretone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
75
80
LEFT
25
40
55
65
70

The Veteran had speech recognition 72 percent in the right ear and 68 percent in the left ear.  The examiner diagnosed the Veteran with normal to profound sensorineural haring loss in the right ear and normal to severe sensorineural hearing loss in the right ear.  The examiner opined, given the normal hearing bilaterally on discharge and no evidence of significant shift in thresholds from induction to discharge, that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  The examiner noted that she completed a review of the claims file and disagreed with the private examiner's opinion.  

Then, in October 2012, an addendum VA opinion was provided.  The examiner reviewed the claims file and provided an opinion regarding the two in-service examinations, specifically the September 1961 examination that shows hearing loss.  The examiner noted that the Veteran entered active duty for that period in October 1961, and that as such, the September 1961 audiogram was performed before he reentered active duty.  The examiner further found that the private examiner's note of a temporary threshold shift underscores the finding that the Veteran's hearing loss did not undergo a permanent shift during service.  The examiner additionally noted that the Veteran's hearing did not undergo a significant shift during service, which he noted that the National Institute for Occupational Safety and Health (NIOSH) defines as being a 15 dB shift or more at any one frequency.  He went on to reference the Institute of Medicine in stating that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

The examiner also commented on the Veteran's report that he was exposed to the backfire of a tank in the summer of 1962, after which the Veteran reported ringing in his ears for several days.  The examiner explained that the Veteran may have experienced a temporary threshold shift but the Veteran did not describe a reduction in hearing.  The examiner stated that without "evidence of a permanent threshold shift following this exposure" and the evidence that the Veteran only reported "transient tinnitus" and "did not report hearing loss, we must assume that the effects of the exposure on a permanent shift in thresholds did not occur."  Finally, the examiner considered the likelihood of post-service occupational noise exposure over the years, and he reiterated that the most pronounced effects of a given noise exposure on hearing are measurable immediately following the exposure.  As such, the examiner opined that the Veteran's hearing loss is less likely as not caused by or aggravated by military noise exposure.  

The Board notes that there are contradictory medical opinions regarding whether the Veteran's current bilateral hearing loss is related to service.  Indeed, the Veteran has provided an opinion from Dr. J.S. that relates the Veteran's current hearing loss to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The medical opinion proffered by the examiner who conducted the April 2011 examination and the examiner who provided the October 2012 addendum opinion relied on a complete and thorough review of the Veteran's record, including: VA treatment records, audiogram examinations, lay statements, and service treatment records.  The reports were the product of a very thorough review of all of the pertinent evidence regarding whether the Veteran has hearing loss as a result of his acoustic trauma in service.  The VA examiners specifically reviewed the contrary evidence of record, namely the private medical opinion from September 2010, which linked the Veteran's hearing loss to service, and discussed the opinion in context with all of the other evidence of record.  Furthermore, the examiner who provided the October 2012 opinion specifically discussed the private physician's opinion and provided a thorough rationale for his rejection of that physician's opinion, which he supported with medical literature information.  In sum, the examiners provided a thorough rationale regarding their opinions that the Veteran's current hearing loss is not etiologically related to service.  It is clear that the examiner took into consideration all relevant factors in giving his opinions.  

The Board finds that the opinion provided by Dr. J.S., which indicates the Veteran's hearing loss is related to service, is afforded less probative weight.  In his opinion, Dr. J.S. states that the Veteran's audiogram dated September 1961 "might be a more true reflection of his actual hearing."  However, Dr. J.S. did not provide a rationale for that opinion.  The record clearly shows that the Veteran's thresholds returned to normal during service.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  The audiograms do not suggest the presence of a chronic hearing loss.  Thus, the Board does not find the opinion persuasive, and as such, it is afforded little or no probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609; Madden v. Gober, 123 F.3d 1477.  

Finally, the Board notes that the Veteran believes there is a link between his hearing loss and his period of service, to include the acoustic trauma he experienced therein.   

However, whether the Veteran's bilateral hearing loss is, in any way, related to his service requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran and his wife believes that the Veteran's hearing loss is related to service, to include the acoustic trauma he experienced, as lay persons, they are not shown to possess any specialized training in audiology.  Their opinion as to the etiology of the Veteran's hearing loss is not competent evidence as such question requires medical expertise to determine because the nexus question in this case is medically complex.  Id.  Furthermore, the Board notes that the Veteran was provided an audiological examination in May 1962, and while he remained on active duty until August 1962, he signed an affidavit that his medical condition had not changed.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability in service; and there is no credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  Accordingly, service connection is not warranted for bilateral hearing loss on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Reopening of a claim for service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


